Citation Nr: 9924108	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  97-17 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for gratuitous Service Disabled Veterans' (ARH) 
Insurance under 38 U.S.C.A. § 1922(b).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1946, from September 1946 to February 1947, and from 
July 1947 to July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 administrative 
decision of a Regional Office and Insurance Center (IC) of 
the Department of Veterans Affairs (VA), which denied the 
appellant's claim, made on behalf of the veteran, who died in 
November 1995, for gratuitous Service Disabled Veterans' 
(ARH) Insurance under 38 U.S.C.A. § 1922(b).  The appellant 
filed a timely notice of disagreement, commencing this 
appeal.  

This claim was originally presented to the Board in May 1999, 
at which time it was remanded for additional development.  It 
has now been returned to the Board.  


FINDINGS OF FACT

1.  In an October 1992 rating decision, the veteran was 
granted service connection, with a compensable rating, for a 
psychiatric disability.  

2.  In an October 1992 rating decision, the veteran was found 
to be mentally incompetent to handle his financial affairs.  

3.  The appellant, the veteran's spouse, was certified as a 
spouse payee for the purposes of receiving benefits in a 
fiduciary capacity for the veteran.  

4.  The appellant filed her claim for ARH insurance in 
February 1996.

CONCLUSION OF LAW

The appellant's claim for Service Disabled Veterans' 
Insurance under 38 U.S.C.A. § 1922(b) is denied.  38 U.S.C.A. 
§ 1922 (West 1991 & Supp. 1999); 38 C.F.R. §§ 8.36, 13.55 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In an October 1992 rating action, the RO determined service 
connection was warranted for the veteran's depression and 
pseudodementia; a compensable rating was assigned for this 
psychiatric disability.  The RO also found him to be 
incompetent to handle his financial affairs.  The following 
month, November 1992, the veteran's spouse, the appellant, 
was certified by a Veterans Service Officer (VSO) as his 
fiduciary payee for VA benefits.  

On November [redacted], 1995, the veteran passed away.  Prior to his 
death, no application for Service Disabled Veterans' 
Insurance had been filed with the VA.  

Following the veteran's death, the appellant filed a February 
1996 application for gratuitous Service Disabled Veterans' 
(ARH) Insurance under 38 U.S.C.A. § 1922(b).  In a September 
1996 administrative decision, the IC denied the appellant's 
claim.  She filed an October 1996 notice of disagreement, 
initiating this appeal.  

In her April 1997 VA Form 9 substantive appeal, the appellant 
stated that she and the veteran were never informed of his 
eligibility for any type of servicemen's insurance, or that 
such a benefit even existed. Specifically, she made reference 
to a November 1992 home visit from a VA field examiner.  The 
appellant contended that the field examiner, as a VA 
employee, should have informed her and the veteran of his 
eligibility for any such benefit, as part of the VA's duty to 
assist veterans.  If they were so informed, they certainly 
would have applied for RH insurance in a timely fashion, 
according to her written statement.  

Analysis

Under the provisions of 38 U.S.C.A. § 1922, a veteran may be 
entitled to RH insurance when it is determined that he has a 
compensable service-connected disability and he applies in 
writing for such insurance within two years of the date 
service connection was granted.  38 U.S.C.A. § 1922 (West 
1991).  RH insurance is designed to benefit disabled veterans 
who might not otherwise qualify for private life insurance 
coverage.  However, should an eligible veteran desire this 
benefit, he or she bears the obligation to file a timely 
application for the insurance.  

38 U.S.C.A. § 1922 also contains provisions applicable to 
qualified veterans who do not file an application for RH 
insurance prior to their death.  In the case of any such 
veteran who was found to be mentally incompetent from a 
service connected disability during any part of the two-year 
application period, remained continuously incompetent to the 
date of death, and died before the appointment of a guardian, 
or within two years after the date of such an appointment, he 
or she shall be deemed to have applied for and been granted 
such insurance on the date of death; this is commonly known 
as gratuitous Service Disabled Veterans' (ARH) Insurance.  
Otherwise, the two-year application periods begins to run 
after a guardian is appointed.  38 U.S.C.A. § 1922(b)(1) 
(West 1991 & Supp. 1999).  

In the present case, the veteran was granted service 
connection for a psychiatric disability in October 1992, 
qualifying him to apply for RH insurance under 38 U.S.C.A. 
§ 1922.  At the same time, he was declared incompetent to 
handle his financial affairs, and remained so continuously 
until his death in November 1995.  In November 1992, his wife 
was certified by a Veterans Service Officer (VSO) as his 
fiduciary payee for VA benefits purposes.  A fiduciary 
certified by the appropriate VSO is the veteran's guardian 
for VA benefits purposes.  38 C.F.R. §§ 8.36 (formerly 
§ 8.119, redesignated as § 8.36 effective June 10, 1996, 61 
Fed.Reg. 29289, 29290), 13.55 (1998).  Thus, the impetus fell 
on the appellant, as the veteran's guardian, to make a timely 
application for RH insurance; this was not accomplished prior 
to the statutory deadline of November 1994.  38 U.S.C.A. 
§ 1922 (West 1991 & Supp. 1999).  In light of these facts, 
the veteran did not die prior to, or within two years of, the 
appointment of a guardian, and he does not meet the statutory 
requirements for ARH insurance.  38 U.S.C.A. § 1922(b) (West 
1991 & Supp. 1999).  

The appellant has argued that the VA had a duty to inform the 
veteran, or the veteran's guardian, of his eligibility for 
this benefit.  However, should an eligible veteran desire 
insurance benefits, he or she bears the obligation to file a 
timely application thereto.  The law does not require the VA 
to provide notice of eligibility for insurance benefits, and 
such lack of notice does not toll the statutory application 
period.  38 U.S.C.A. § 1922; see Hill v. Derwinski, 2 Vet. 
App. 451 (1991), Saunders v. Brown, 4 Vet. App. 320 (1993).  

In conclusion, the appellant has not presented a timely 
application for gratuitous Service Disabled Veterans' (ARH) 
Insurance under 38 U.S.C.A. § 1922(b).  Where the law is 
dispositive of the claim, the Board is bound by the law, and 
the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).



ORDER

The appellant's application for gratuitous Service Disabled 
Veterans' (ARH) Insurance under 38 U.S.C.A. § 1922(b) is 
denied as untimely.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

